As I read it, the case of State ex rel. Chealander v.Carroll, 57 Wash. 202, 106 P. 748, is authority justifying the refusal of the secretary of state to accept relator's declaration of candidacy for the office of judge of the supreme court. As I read the court's opinion and the concurring opinion of Judge Chadwick, it was unanimously held that where, upon undisputed facts, it appears that one presents a declaration of candidacy for an office to which he is ineligible, the officer designated by law to receive such declaration may refuse to file the same, and the court will not, by mandamus, compel him to file it.
Coming to the merits of the instant case, I think, under the undisputed facts, relator is ineligible to the office of judge of the supreme court. He was and is a member of the legislature which passed chapter 229, Laws of 1937, providing retirement pay for judges of the supreme and superior courts. Article 2, § 13, of the constitution is plain and unambiguous. A member of the legislature, during the term for which he is elected, is ineligible to any office the emoluments of which have been increased by the legislature of which he is a member. That the judges retirement act increases *Page 9 
the emoluments of the office of judge of the supreme and superior courts, seems to me not open to debate. Of emoluments, the supreme court of Minnesota, in State ex rel. Benson v. Schmahl,125 Minn. 104, 145 N.W. 794, said:
"We think it clear that the word emoluments in the Constitution does not refer to the fixed salary alone, but includes such fees and compensation as the incumbent of an office is by law entitled to receive because he holds such office and performs some service required of the occupant thereof. The Century Dictionary defines emoluments as: `The profits arising from the office or employment; that which is received as compensation for services, or which is annexed to the possession of office as salary, fees and perquisites,' and to this definition Bouvier adds: `It imports any perquisite, advantage, profit or gain arising from the possession of an office.'"
I dissent.
MAIN, J. concurs with BLAKE, J.